Citation Nr: 0324048	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-13 739 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



 
INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957 and from November 1957 to March 1960; he died in 
December 1998.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA), Regional Office in Waco, 
Texas (RO), in which the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and eligibility to Dependents' Educational 
Assistance under 38 U.S.C. chapter 35.  The appellant 
perfected a timely appeal as to these issues.  A statement of 
the case (SOC) was issued in July 1999 and a supplemental 
statement of the case (SSOC) was issued in July 2002, which 
continued the denial of the appellant's claim.

By rating decision of January 2003, the RO denied entitlement 
to Dependency and Indemnity Compensation  (DIC) under 
38 U.S.C. § 1318.  There has been no notice of disagreement 
filed on this issue and it is not before the Board for 
appellate consideration.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
The appellant has been given notice that VA has a duty to 
assist her in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  

In a June 2003 letter, the RO advised the appellant of what 
evidence VA had received regarding her claim, what evidence 
the VA still needed from her, that VA would help her obtain 
evidence to support her claim, and what she could do to help 
with her claim.  See Quartuccio, supra, see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

A review of the record discloses that the appellant, in her 
substantive appeal (VA Form 9), requested a Board hearing at 
the RO.  In correspondence subsequent to submitting her VA 
Form 9, she opted to have a local hearing at the RO in lieu 
of the Board hearing.  The record further discloses that a 
local hearing had been scheduled on three different 
occasions, which the appellant was unable to attend due to 
personal and family medical concerns.  There is no indication 
in the claims file that she has withdrawn her request for a 
hearing.  Furthermore, her representative, in Appellant's 
Brief, filed with the Board in August 2003, has indicated 
that she had requested a rescheduling of the hearing and that 
"this request has not been satisfied."

Accordingly, the Board is remanding this case to the RO for 
further development as follows:

1.  The RO should contact the appellant 
and ask her whether she still wants a 
hearing.  If she still desires a hearing, 
the RO should ascertain the type of 
hearing she desires to have (i.e., travel 
board, videoconference, local, etc.) and 
the RO should take appropriate action to 
schedule any such hearing.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.  

2.  In the event a local hearing is held, 
subsequent thereto, the appellant and the 
appellant's representative should be 
provided with an SSOC which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the July 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only final a decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



